Citation Nr: 1514684	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDING OF FACT

The Veteran's bilateral hearing loss is related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran asserts he has bilateral hearing loss from being exposed to noise while performing his duties in service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran asserts his current bilateral hearing loss is the result of in-service noise exposure.  In his November 2011 notice of disagreement, he asserts his exposure to noise was conceded by the 2011 VA examiner.  He further contends the VA examiner found hearing loss in-service displayed no threshold shifts.  He challenged this, noting there need be only one frequency band shift of 15 decibels or more to be considered a threshold shift.  He also noted he was never again exposed to the kind of noise, in terms of level or duration, following service as he was during service.  He elaborated in a January 2012 statement, asserting he reviewed his service treatment records and concludes he experienced a threshold shift of hearing ability towards the negative while in-service.  He further contends his discharge physical reflects that he had a possible perforated right ear at the time of discharge. 

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in February 1966.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
20 (5) 
10 (0)
10 (0)
5 (0)
LEFT
20 (5)
15 (5)
15 (5)
5 (0)


These units do not indicate the Veteran had hearing loss in either ear for VA purposes.  Although this examination did not include testing the Veteran's puretone thresholds at 3000 Hz for either ear, thus was incomplete, the Boards finds that the Veteran's January 2012 statement does not contradict the February 1966 entrance examination report, as the Veteran clearly stated in January 2012 that his hearing loss decreased in service.  

The Veteran's separation examination noted the Veteran's ears were normal.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
35 (20) 
25 (15)
25 (15)
15 (10)
LEFT
35 (20)
30 (20)
25 (15)
15 (10)

The report further noted possible perforation of the right ear.  

The Veteran was afforded a VA audiological examination in July 2011.  The examiner reviewed the Veteran's case file.  The Veteran reported a history of noise exposure in-service, noting he was exposed to gunfire and explosives in service as he was in ordinance and demolitions.  He later worked in a factory for 3 years and then became a police officer.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
30
30
LEFT
15
15
15
20
35

Speech discrimination was 84 percent in the right ear and 88 percent in the left ear.  The examiner opined that the Veteran had normal, non-disabling thresholds by VA standards, but had impaired speech recognition bilaterally.  The examiner concluded that there was no evidence of significant shift in thresholds from induction to discharge, therefore, the "[V]eteran's current non-disabling hearing impairment is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure."  Notably, the examiner found that "[b]y history" the Veteran's tinnitus was at least as likely as not caused by or a result of military noise exposure even though there were no complaints of tinnitus found in the Veteran's service treatment records.  

In this regard, as the VA audiological examiner found the Veteran had speech discrimination of 84 percent in the right ear and 88 percent in the left ear, the Veteran currently suffers from a bilateral hearing loss disability for VA compensation purposes.  Additionally, the VA audiological examiner based the entire opinion on the absence of any bilateral hearing loss during the Veteran's service.  However, the Board reiterates that the applicable case law carries an established ruling that even if audiometric testing at separation from service does not meet the regulatory requirements for establishing hearing impairment under 38 C.F.R. §3.385, service connection may still be established for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155, 158-59 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner related the Veteran's tinnitus to his service based on his reported history of in-service noise exposure.  Under the circumstances of this case, the Board finds it contradictory to relate the Veteran's tinnitus to the Veteran's reported in-service military noise exposure, while alternatively finding that his bilateral hearing loss is not related to military noise exposure.  This is especially true, considering the fact that the examiner has identified no other etiology for the Veteran's bilateral hearing loss.  

The Veteran has consistently contended that in-service noise exposure caused his bilateral hearing loss, and he has credibly reported a perception of hearing loss since service.  The Veteran is already service-connected for tinnitus based on military noise exposure.  The evidence in this case is thus at least in equipoise with regard to the cause of the Veteran's current bilateral hearing loss being his active duty service.  Accordingly, the Board concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  Therefore, the claim is granted.

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  


ORDER


Service connection for bilateral hearing loss is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


